Citation Nr: 1221335	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-40 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the bowel, to include chronic constipation and hemorrhoids.  


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2003 to July 2007, to include tours of duty in Iraq.  See 38 C.F.R. § 3.317.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied service connection for a bowel condition.  During the pendency of the appeal, jurisdiction of the Veteran's claims file was transferred to the RO in Waco, Texas. 

In her October 2010 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before the Board, and a hearing was scheduled for February 2012.  Despite receiving adequate notice of that hearing by way of a December 2011 letter, the Veteran failed to attend her scheduled hearing.  As such, the Board considers the Veteran to have withdrawn her request for a videoconference hearing.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that the Veteran's substantive appeal was filed in October 2010, more than 60 days after the agency of original jurisdiction (AOJ) mailed her the July 2010 Statement of the Case, and over a year after the AOJ issued the August 2009 Rating Decision, and would thus be untimely pursuant to 38 C.F.R. § 20.302(b).  Factually, the Veteran's untimely submission of her substantive appeal appears to have resulted due to the fact that after the Veteran moved from Georgia to Texas, the Statement of the Case (SOC) was mailed to her Georgia address; she did not receive the SOC until August 2010.  At that time, she notified the RO that she was requesting an additional 60 days to submit all material relevant to her appeal.  The record does not indicate the RO's response to her request, but the Veteran did submit her substantive appeal within 60 days of her receipt of the SOC.  

Initially with regard to the timeliness of her appeal, the failure to file a substantive appeal, or the untimely filing of such an appeal, is not a jurisdictional bar to the Board's adjudication of a matter.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Further, it is the Board's authority to determine whether the Veteran's filings, including substantive appeals, are timely.  38 U.S.C.A. § 20.101(d).  In this case, the Veteran submitted timely telephonic communication to the RO regarding her late receipt of the SOC.  As all communications from a Veteran to VA should be liberally construed, see, e.g., 38 U.S.C.A. § 20.201 (2011) (addressing the language of a Notice of Disagreement (NOD)); see also Maggitt v. West, 202 F.3d. 1370, 1375 (2000) (recognizing the fact that no particular wording is required in an NOD), the Veteran's request for a 60 day extension to file her substantive appeal should be given liberal treatment.  The Court has made clear that the VA adjudication process "is not meant to be a trap for the unwary, or a stratagem to deny compensation . . . ."  Percy, 23 Vet. App. at 46-47 (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009)).  The Board will have any finding of untimeliness here and will proceed to the merits of the Veteran's claim.  

The Board notes that it has reviewed the Veteran's file in Virtual VA as part of its review of the record on appeal.


FINDINGS OF FACT

1.  The evidence shows that the Veteran was diagnosed with hemorrhoids during service.

2.  The evidence shows that the Veteran has current diagnoses of hemorrhoids and chronic/progressive constipation.  

3.  The evidence shows a lack of continuity of the Veteran's constipation or hemorrhoids since active duty service.

4.  The evidence does not show a nexus between the Veteran's constipation or hemorrhoids and any injury or disease incurred during active duty service. 

5.  The Veteran did not develop an undiagnosed disability manifest to a degree of 10 percent or more within one year of separation from service.



CONCLUSION OF LAW

The criteria for establishing service connection for a bowel disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1334; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the duty to notify, VA sent the Veteran a letter in July 2009, prior to the initial adjudication of her claim, that fully notified her as to what is necessary to substantiate her service-connection claim, the steps VA would take to assist her, to include the procurement of certain records, and what evidence and the Veteran was expected to provide.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to that issue.

Regarding VA's duties to assist the Veteran, VA has obtained private treatment records from all the medical providers that the Veteran has indicated she has seen related to the treatment of her bowel disability.  VA has obtained her active duty service treatment records (STRs).  

VA's duty to assist can include the requirement to provide the Veteran with the opportunity for a VA examination.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was scheduled for a June 2011 VA medical examination to determine the diagnosis and etiology of her claimed bowel disability.  Records in her claims file indicate that two VA employees spoke with the Veteran prior to her examination, and that although she was aware of the date and time of her appointment, she failed to appear for the examination.  VA regulations provide that, in the case of an original claim, if a Veteran fails to report for a scheduled examination without good cause, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2011).  Further in this regard, the Board observes that the duty to assist is a two-way street.  If a Veteran wishes help in determining her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Veteran failed to appear at her scheduled examination, and has not provided good cause for doing so.  any Further, she has not requested that the VA examination be rescheduled.  Her failure to attend the examination is unfortunate, but considering her similar failure to appear for her Board hearing, tends to indicate that a remand for a new examination would not be an efficient use of VA resources.

As discussed in the introduction, supra, the Veteran was scheduled for a videoconference hearing for February 2012, and received proper notice of that hearing in December 2011; she failed to appear for her hearing.

In light of the foregoing, the Board thus finds that VA has fully complied with its duty to assist the Veteran in the development of her claim; no further assistance is necessary under the VCAA, and the claim can be properly decided based on the evidence of record.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The second element, in-service incurrence or aggravation of a disease or injury, and the third element, a nexus between the current disability and the in-service disease or injury, may be demonstrated by continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  "Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Id. (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)); see also 38 C.F.R. § 3.303(b).

Service connection may also be established under 38 C.F.R. § 3.317, where a Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary of the Department of Veterans Affairs (Secretary) determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 C.F.R. § 3.117, unlike those for "direct" service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) section 3.317 for a medically unexplained chronic multisymptom illness.

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Importantly, a claim will not be granted under section 3.317 for a chronic disability "[i]f there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations . . . ."  38 C.F.R. § 3.317(a)(7).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F.3d at 1377 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must weigh the credibility of the evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Determinations of credibility are findings of fact.  Id. (citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)).  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 511-12; see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Finally, the Board must determine the probative value of the evidence presented concerning the Veteran's claim.  In this regard, "the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Caluza, 7 Vet. App. at 506.  Credibility is not a requirement for evidence to be probative, but a lack of credibility does affect the weight to be given to a particular piece of evidence.  Washington v. Nicholson, 19 Vet. App. 362, 367 (2005).  Findings regarding probative value, as with findings on credibility, are questions of fact.  Layno, 6 Vet. App. at 469.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

As an initial matter, the record on appeal shows that the Veteran has been variously diagnosed with chronic constipation, hemorrhoids, the lack of an anorectal inhibitory reflex, and functional bowel syndrome; as such, the scope of the claim reasonably encompasses any bowel disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran asserted in her November 2009 Notice of Disagreement that she developed her bowel disability during service.  She indicated that during her deployments in Iraq, she would have to go for days at a time without the opportunity to use the latrine.  It is her contention that her four back-to-back deployments, during each of which she was unable to use the latrine regularly, are the direct cause of her current condition.  She explained that she was not seen during service for the condition, because the condition did not prevent her from completing her military duties.  She alleged that she did, however, control the condition with prescription medication while deployed.  She stated that her medical records reflect that she was treated for her condition ever since returning from active duty.  

The record indicates that the Veteran was never treated during service for any bowel-related disease or injury, despite receiving regular medical treatment for other injuries.  The Veteran's STRs do not include any complaints by the Veteran of constipation or any other bowel-related disturbance during service.

At an August 2005 doctor visit, the Veteran's bowel sounds were noted to be normal.

A single note from May 2006, when the Veteran was seen for an annual in-service gynecological examination, indicated that during the rectal examination, "[h]emorrhoids were seen."  During the same examination, the Veteran's abdomen was normal, as were bowel sounds.  

In June 2007, the Veteran was seen for her separation examination.  At that time, the examiner noted no gastrointestinal (GI) symptoms.  Her abdomen was "normal."  The Veteran denied a history of rectal disease, hemorrhoids, or blood from the rectum.  She denied stomach and intestinal trouble.  The Veteran indicated at that time that she had not suffered any injury or illness while on active duty for which she did not seek medical care, and denied currently taking any medications.  She further denied having any concerns regarding her health other than problems with her right hip and issues related to insomnia.  No anal/rectal examination was performed at that time.

The Veteran was seen for a VA examination in November 2007, following separation from service, related to a claim for service connection for a hip disability.  The VA examination provided was a general medical examination, which covered the Veteran's history and physical systems.  Importantly, the Veteran denied a history of constipation, hemorrhoids, abdominal mass, abdominal swelling, and abdominal pain.  Upon physical examination, the Veteran had normal bowel sounds.  There was no tenderness, no abdominal guarding, and no hemorrhoids.  The rectal examination showed normal findings.  The Veteran had not experienced periods of incapacitation.  

The Veteran was seen at St. Francis Center for Digestive Disorders in February 2008 for complaints of increasing difficulty with regular bowel movements.  The Veteran stated that she had experienced increasing difficulty "[f]or two years."  Her stools had become quite hard, and she would become distended.  She would go up to two weeks without having a bowel movement.  The examiner noted that "[t]his started, apparently, when she was repeatedly deployed to Iraq and had little time for such bodily functions."  Upon physical examination, there were no abdominal masses.  A digital rectal examination was normal except for scybalous; stool hemoccult was negative.  At that time, the Veteran was diagnosed with functional bowel syndrome and instructed to take a laxative.  

The Veteran was seen again in April 2008, at which time she related continued difficulty with having bowel movements.  Her last bowel movement had been ten days prior, and she had visited the emergency room on one occasion.  Her physical examination showed a soft and nontender abdomen, and a normal rectal examination; stool hemoccult was negative.

The Veteran was evaluated for chronic constipation and rectal bleeding by Dr. P.P. between September 2008 and December 2008.  In September 2008, the Veteran informed Dr. P.P. that she had been "fine till a couple of years [ago]," when she was deployed to Iraq and had to go for days without a bowel movement.  The Veteran reported that she had been on four tours of duty, and now having returned for one year, "her bowels still do not move."  She would experience seven-day intervals between bowel movements, and had been to the emergency room because of the delayed movements.  She experienced hematochezia, but no melena.  She did not have abdominal pain and anal/rectal pain.  The Veteran denied hemorrhoids and pain with bowel movement.  On physical examination, the Veteran had normal bowel sounds, and no tenderness or masses of the abdomen.  Dr. P.P. determined that the Veteran had severe constipation and blood in her stool.  

Later in September 2008, the Veteran was provided a sigmoidoscopy by Dr. P.P.  The sigmoidoscopy revealed grade 1 internal and external hemorrhoids and melanosis in the rectum, sigmoid colon, and descending colon, compatible with melanosis coli.  

In December 2008, the Veteran was seen by Dr. P.P. for a follow-up appointment.  The Veteran was going fourteen days between bowel movements, at which time she would use an enema and magnesium citrate to cause a bowel movement.  The Veteran stated that her constipation problems "began 1 year ago while she was deployed overseas.  She was not able to go to the bathroom regularly and she conditioned herself this way."  The Veteran no longer had problems with hemorrhoidal bleeding or inflammation, and denied any other gastrointestinal complaints.  The Veteran's abdominal examination was normal without tenderness or masses; she has no abnormal bowel sounds.  Dr. P.P. continued the Veteran's diagnosis of chronic constipation and melanosis coli.  

The Veteran was seen by Dr. M.F. regarding her constipation in June 2009.  At that time, the Veteran stated that "her bowel movements were fairly normal until she was deployed to Iraq."  The Veteran reported that in Iraq she worked driving a truck, which required holding her bowel movements; ever since her return, she has had problems with increasing constipation.  She stated that she could go sixteen days without a bowel movement.  Over the previous month, the Veteran quit all laxatives and was having bowel movements every three or four days, without blood.  The Veteran stressed to Dr. M.F. during the doctor's review of her systems that her bowel movements were normal before being deployed in Iraq.  On physical examination, the abdomen was soft with minimal lower abdominal tenderness, without distension or masses.  The rectal examination showed a small amount of brown stool in the rectal vault that was hemoccult negative.  Dr. M.F. assessed the Veteran with "constipation, severe, of rather sudden onset."  He stated that he "suspect[ed that] this may be functional rectal outlet syndrome such as defecation dyssynergia," and that colonic inertia should be considered.  

The Veteran was seen a by Dr. M.F. in July 2009 for constipation.  She was doing "a little better."  She continued to report bloating, cramping, and the sensation that she could not push stool out when she needed to have a bowel movement.  Dr. M.F. assessed the Veteran with suspected functional rectal outlet obstruction.  

Records indicate that the Veteran was first seen by Dr. W.T. in July 2009.  At that time the Veteran's chief complaint was "[b]owel function changes with severe constipation."  The Veteran reported that prior to being in the Army she had normal bowel function, but "then subsequently developed severe constipation."  The Veteran attributed her constipation to driving long distances and being unable to stop and have bowel movements; when she was able to stop for bowel movements, she had to "rush things," and since that time she had "great difficulty" in evacuating.  Physical examination showed that the Veteran's abdomen was soft and non-distended.  In response to this finding, the Veteran indicated that she had been able to have a bowel movement that day, and that usually she had marked abdominal distention.  The Veteran had some right-sided tenderness, "but not significant."  Digital rectal examination showed "approximately 2 1/2-3cm rectocele defect."  There were minimal hemorrhoidal changes, "but there [was] significant discoordination of the pelvic floor musculature on squeeze and push."  Dr. W.T. diagnosed the Veteran with progressive constipation.

In August 2009, the Veteran again saw Dr. W.T. for an anorectal manometry with balloon expulsion procedure to evaluate for pelvic floor function.  The preoperative diagnosis was idiopathic constipation.  Dr. W.T. observed in his findings that the Veteran lacked the rectoanal inhibitory reflex, an indicator for Hirschprung's disease.

In evaluating the evidence of record, the Board finds that the Veteran has a current bowel disability, which has been most often assessed as progressive or chronic constipation, and also includes a current diagnosis of hemorrhoids.  She therefore has satisfied the first prong of service connection.  The Veteran's constipation and other bowel symptomatology, and her hemorrhoid diagnosis, will be addressed separately.

The Board also finds that the symptomatology reported by the Veteran is of the type that is observable by laypersons, and is within the Veteran's personal knowledge.  See Layno, 6 Vet. App. at 469-70.  Thus, the Veteran is competent to describe her symptomatology, including its onset.  

Hemorrhoids

The Veteran satisfied the first prong of service connection related to hemorrhoids, in that she has a current hemorrhoidal diagnosis.  She was noted to have hemorrhoids following a September 2008 sigmoidoscopy, although the related symptoms were resolved by December 2008, according to Dr. P.P.'s records.  A July 2009 report by Dr. W.T. showed minimal hemorrhoidal findings.  The Board finds that these records sufficiently demonstrate a current diagnosis of hemorrhoids.  See 38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.  

The Veteran also has met the second prong of service connection: an in-service diagnosis of hemorrhoids.  As noted above, hemorrhoids were noted on an examination report in May 2006 as a result of a rectal examination.

The Veteran has not satisfied the third prong of service connection, a nexus between the in-service injury and the current diagnosis.  Notably, the Veteran has not asserted that her hemorrhoidal symptoms continued since service, and the record clearly indicates that they have not.  Other than the May 2006 note, at no other time during service were hemorrhoids noted in the Veteran's medical records.  At separation, the Veteran specifically denied having hemorrhoids.  

Further, and most persuasively, during a November 2007 VA examination, four months after separation from service and prior to the Veteran's initial complaint regarding bowel symptoms, there were no findings of hemorrhoids, and her rectal examination was normal.  The Veteran also denied hemorrhoids at that time.  

The separation examination and the November 2007 VA examination are definitive evidence of a lack of continuity of hemorrhoidal symptomatology between the May 2006 hemorrhoid diagnosis and the September 2008 hemorrhoid diagnosis.  There is no evidence contradicting the reports of the separation examination and the November 2007 examination.  The Board finds that there is no evidence suggesting that the Veteran's May 2006 hemorrhoidal symptoms and her current hemorrhoidal diagnosis are related; there is no nexus between the two, and service connection must be denied for hemorrhoids.  Caluza, 7 Vet. App. at 506.

Constipation & Other Bowel Symptomatology

With regard to her constipation diagnosis, the Veteran has satisfied the first prong of service connection: she has a current diagnosis of chronic/progressive constipation.  The Veteran has also been diagnosed with functional rectal outlet syndrome.  The Board determines, however, that the Veteran has not satisfied the second and third prongs of service connection for constipation - an in-service injury or disease, and a nexus between the current disability and that in-service injury or disease - and therefore, the Veteran's claim for service connection must be denied.  

As noted above, the Board finds that the Veteran is competent to report on her symptomatology, including its onset and duration.  

Therefore, with regard to the second and third elements of service connection, the weight evidence presented by the Veteran in favor of her claim ultimately is dependent on her credibility; there are no medical findings related to an in-service diagnosis of constipation or any other bowel disability, or medical evidence of a nexus between the Veteran's current constipation diagnosis and service.  These two elements of service connection may, however, be demonstrated by continuity of symptomatology since service.  Barr, 21 Vet. App. at 307.  Further, these elements can be demonstrated solely by the Veteran's testimony; constipation is a symptom that is observable by a layperson.  See Jandreau, 492 F.3d at 1377.

The Board acknowledges that the Veteran repeated during every medical appointment sine February 2008 regarding her constipation the assertion that her symptoms began during service, had continued since service, and were specifically related to periods of time she was driving a truck in Iraq and was unable to stop to use the latrine.  She allegedly experienced the constipation prior to her separation from service, and through to the present.  The Board finds that the Veteran's statements concerning the beginning of constipation symptomatology during service, and the continuity of symptomatology since service, are not credible in light of the entire record, for the reasons discussed infra.  

The first time the Veteran ever complained of her constipation symptoms was in February 2008, seven months after her separation from the Army.  In the February 2008 statement to her medical provider, as well as the later statements to medical providers, she indicated that the symptoms began during service; the Board acknowledges that throughout her private medical providers, the Veteran has been consistent in relating the constipation symptoms to service.  Her consistency is a factor in determining her credibility.  Caluza, 7 Vet. App. at 511; see also, Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

In contrast to those statements, however, the STRs show that the Veteran never complained to a medical provider about any bowel-related condition, and was never treated for constipation-related symptoms while in service.  The lack of medical treatment during service for bowel symptoms is not, by itself, evidence of a lack of symptomatology during service; the lack of treatment can, however, be included in the analysis of the credibility of statements that the symptomatology was ongoing during service.  See Buchanan, 451 F.3d at 1336-37 (providing that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence).

The Veteran also argued in her November 2009 NOD that she controlled her constipation symptoms during active duty with prescription medications.  The Veteran's medical record is devoid of any reference to prescription medication - or any other medication - to address constipation symptoms.

There is contemporaneous evidence from the period of time between the Veteran's separation from the Army and her first statements regarding constipation that indicate that the Veteran has not continuously experienced constipation or other bowel-related symptomatology since service.  During the Veteran's separation examination, she denied stomach and intestinal trouble, and denied having concerns regarding her health other than her hip disability and insomnia.  She also stated that she had not had any injury or illness during service for which she did not seek medical treatment.  The Board finds that the Veteran's statements in June 2007 concerning her then-state of health to be credible and highly probative as to her physical condition in June 2007, at the time of her separation from service.  The statements denying any stomach and intestinal trouble, as well as denying other symptoms for which she had not sought medical treatment, are especially credible because those statements were addressing her state of health as it was at that moment.  Further, the statements made at her separation are consistent with the Veteran's STRs, which included no reference to bowel symptomatology.

In November 2007, the Veteran was provided a VA examination.  During that examination, she specifically denied constipation symptoms, as well as all other GI symptomatology.  The Board likewise finds these statements both credible and probative of the Veteran's then-current condition.  According to the examination report, the Veteran was asked specifically whether she experienced constipation; she denied having constipation.  The credibility of these statements is supported by the physical examination findings during that November 2007 examination.  The abdominal and rectal examinations were normal, thus consistent with the Veteran's statements that she was not experiencing constipation.  The Veteran's statements at this examination are also credible because of their consistency with all of her prior medical records.

In contrast to the June 2007 and November 2007 statements in which the Veteran denied bowel-related symptomatology, the Board finds that the Veteran's post-service statements to private medical providers that her bowel symptomatology began during service are not credible.  Those statements are inconsistent with her statements while in service, and with the physical examination findings from November 2007, during the period between separation and the Veteran's first complaint of constipation.  Those statements are also wholly inconsistent with the Veteran's STRs.  The inconsistency between the Veteran's statements during and immediately after service (including those made during her separation examination and made at the November 2007 VA examination), and her statements to private medical providers beginning in February 2008, make the statements to the private medical providers not credible.  See Caluza, 7 Vet. App. at 511.  The fact that all of the Veteran's statements since February 2008 have been consistent with each other is not sufficient to overcome the fact that those statements are directly contraposed with her statements and the physical findings from prior to February 2008.  

Because of their inconsistency with the Veteran's statements and examinations during and immediately following service, the Board thus finds that all of the Veteran's statements to her private medical providers that her constipation began during service and continued since service, to not be credible.  Because the Board finds that those statements are not credible, and the fact that there is no medical evidence of an in-service diagnosis of constipation or of a nexus between the current diagnosis and service, there is no credible evidence that the Veteran experienced constipation symptomatology while on active duty, or that her constipation, first diagnosed in 2008, has continued since service.  The Veteran therefore cannot meet the second and third prongs of service connection, and the criteria for service connection for chronic constipation, or any other bowel disability have not been met.

The Board also finds that service connection is not warranted for her bowel disability under 38 C.F.R. § 3.317, based on her qualifying service in Iraq.  The Veteran has been diagnosed alternatively with chronic constipation and functional bowel syndrome.  Initially, neither of these diagnoses is of the type that the Secretary has identified under section 3.317(a) (diseases including chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).  Although the most recent Supplemental SOC did identify the Veteran's disability as irritable bowel syndrome, the Veteran has never been diagnosed with this disability.  Even if the Veteran's disability was irritable bowel syndrome, or otherwise did qualify as a "medically unexplained chromic multisymptom illness," service connection would not be warranted under this section.  The Board finds that the evidence clearly demonstrates that the Veteran's disability had its onset subsequent to her service.  38 C.F.R. § 3.317(a)(7).  As discussed in detail supra, the Veteran did not have any complaints of constipation at separation from service.  More persuasively, the Veteran specifically denied constipation in November 2007, and a rectal examination at that time was normal.  The separation examination and the November 2007 VA examination are affirmative evidence that the constipation disability was not incurred during active military service in Iraq.  Id.  As such, service connection cannot be granted pursuant to section 3.317.

The Board stresses that the Veteran was provided an opportunity to appear at a VA examination to obtain a medical opinion regarding her bowel disability, including whether it was related to an injury or disease incurred during service.  The Veteran did not appear at her scheduled examination, and thus failed to take advantage of the opportunity provided to her, an opportunity which could have been beneficial to her claim.  Such an examination would have been especially insightful into the issue of whether the Veteran's diagnosed constipation disability might be a symptom of an undiagnosed illness, as per 38 C.F.R. § 3.317.  The Veteran's failure to appear for her examination thus limited the available evidence before the Board; nevertheless, the case is properly decided based on the evidence of record.  38 C.F.R. § 3.655.

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current disability of the bowel are related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a disability of the bowel, to include chronic constipation and hemorrhoids, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


